UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 Commission File Number 0-26589 THE FIRST BANCORP, INC. (Exact name of Registrant as specified in its charter) MAINE 01-0404322 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) MAIN STREET, DAMARISCOTTA,MAINE (Address of principal executive offices) (Zip code) (207) 563-3195 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_]Accelerated filer [X]Non-accelerated filer [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [_]No [X] Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of November 4, 2011 Common Stock: 9,805,160 shares Table of Contents Part I. Financial Information 1 Selected Financial Data (Unaudited) 1 Item 1 – Financial Statements 2 Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Note 1 – Basis of Presentation 7 Note 2 –Investment Securities 7 Note 3 – Loans 10 Note 4 – Allowance for Loan Losses 15 Note 5 – Stock Options and Stock and Stock Based Compensation 22 Note 6 – Preferred and Common Stock 23 Note 7 – Earnings Per Share 24 Note 8 – Employee Benefit Plans 25 Note 9 – Goodwill and Other Intangible Assets 26 Note 10 – Mortgage Servicing Rights 27 Note 11 – Income Taxes 27 Note 12 - Certificates of Deposit 27 Note 13 – Reclassifications 28 Note 14 – Fair Value Disclosures 28 Note 15 – Impact of Recently Issued Accounting Standards 31 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Forward-Looking Statements 33 Critical Accounting Policies 33 Use of Non-GAAP Financial Measures 34 Executive Summary 36 Net Interest Income 37 Average Daily Balance Sheets 39 Non-Interest Income 40 Non-Interest Expense 40 Income Taxes 40 Investments 40 Impaired Securities 40 Federal Home Loan Bank Stock 44 Loans and Loans Held for Sale 44 Credit Risk Management and Allowance for Loan Losses 46 Non-Performing Loans and Troubled Debt Restructured 50 Impaired Loans 52 Past Due Loans 53 Potential Problem Loans and Loans in Process of Foreclosure 53 Other Real Estate Owned 55 Goodwill 55 Liquidity Management 55 Deposits 55 Borrowed Funds 55 Shareholders’ Equity 56 Off-Balance-Sheet Financial Instruments and Contractual Obligations 56 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 58 Market-Risk Management 58 Asset/Liability Management 58 Interest Rate Risk Management 59 Item 4: Controls and Procedures 60 Part II – Other Information 61 Item 1 – Legal Proceedings 61 Item 1a – Risk Factors 61 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3 – Default Upon Senior Securities 61 Item 4 – Other Information 61 Item 5 – Exhibits 62 Signatures 63 Part I. Financial Information Selected Financial Data (Unaudited) The First Bancorp, Inc. and Subsidiary Dollars in thousands, For the nine months ended September 30, For the quarters ended September 30, except for per share amounts Summary of Operations Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Non-Interest Income Non-Interest Expense Net Income Per Common Share Data Basic Earnings per Share $ Diluted Earnings per Share Cash Dividends Declared Book Value per Common Share Tangible Book Value per Common Share Market Value Financial Ratios Return on Average Equity1 % Return on Average Tangible Equity1,2 % Return on Average Assets1 % Average Equity to Average Assets % Average Tangible Equity to Average Assets2 % Net Interest Margin Tax-Equivalent1,2 % Dividend Payout Ratio % Allowance for Loan Losses/Total Loans % Non-Performing Loans to Total Loans % Non-Performing Assets to Total Assets % Efficiency Ratio2 % At Period End Total Assets $ Total Loans Total Investment Securities Total Deposits Total Shareholders’ Equity 1Annualized using a 365-day basis 2These ratios use non-GAAP financial measures. See Management’s Discussion and Analysis of Financial Conditionand Results of Operations for additional disclosures and information. Page 1 Item 1 – Financial Statements Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders The First Bancorp, Inc. We have reviewed the accompanying interim consolidated financial information of The First Bancorp, Inc. and Subsidiary as of September 30, 2011 and 2010 and for the three-month and nine-month periods then ended. These financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is to express an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanyinginterim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Berry Dunn McNeil & Parker, LLC Portland, Maine November 9, 2011 Page 2 Consolidated Balance Sheets (Unaudited) The First Bancorp, Inc. and Subsidiary September 30, December 31, September 30, Assets Cash and cash equivalents $ $ $ Time deposits in other banks - Securities available for sale Securities to be held to maturity (fair value of $137,227,000 at September 30, 2011, $110,366,000 at December 31, 2010 and $126,668,000 at September 30, 2010) Federal Reserve Bank stock, at cost Federal Home Loan Bank stock, at cost Loans held for sale Loans Less allowance for loan losses Net loans Accrued interest receivable Premises and equipment Other real estate owned Goodwill Other assets Total assets $ $ $ Liabilities Demand deposits $ $ $ NOW deposits Money market deposits Savings deposits Certificates of deposit Total deposits Borrowed funds – short term Borrowed funds – long term Other liabilities Total liabilities Shareholders’ equity Preferred stock, $1,000 preference value per share Common stock, one cent par value per share Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) Net unrealized gain (loss) on securities available-for-sale ) Net unrealized loss on postretirement benefit costs ) ) ) Total shareholders’ equity Total liabilities & shareholders’ equity $ $ $ Common Stock Number of shares authorized Number of shares issued and outstanding Book value per common share $ $ $ Tangible book value per common share $ $ $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 3 Consolidated Statements of Income (Unaudited) The First Bancorp, Inc. and Subsidiary For the nine months ended September 30, For the quarters ended September 30, Interest income Interest and fees on loans $ Interest on deposits with other banks - - Interest and dividends on investments Total interest income Interest expense Interest on deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Investment management and fiduciary income Service charges on deposit accounts Net securities gains - Mortgage origination and servicing income Other operating income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC insurance premiums Amortization of identified intangibles Other operating expense Total non-interest expense Income before income taxes Applicable income taxes NET INCOME $ Less dividends & premium amortization on preferred stock Net income available to common shareholders $ Basic earnings per common share $ Diluted earnings per common share $ Weighted average number of common shares outstanding Incremental shares Cash dividends declared per common share $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 4 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) The First Bancorp, Inc. and Subsidiary Accumulated Common stock and other Total Preferred additional paid-in capital Retained comprehensive shareholders’ stock Shares Amount earnings income (loss) equity Balance at December 31, 2009 $ ) $ Net income - Net unrealized gain on securities available for sale, net of taxes of $461,000 - Unrecognized transition obligation for postretirement benefits, net of taxes of $4,000 - Comprehensive income - - - Cash dividends declared - - - ) - ) Equity compensation expense - Amortization of premium for preferred stock issuance - ) - - - Proceeds from sale of common stock - - - Balance at September 30, 2010 $ Balance at December 31, 2010 $ ) $ Net income - Net unrealized gain on securities available for sale, net of taxes of $5,536,000 - Unrecognized transition obligation for postretirement benefits, net of taxes of $8,000 - Comprehensive income - - - Cash dividends declared - - - ) - ) Equity compensation expense - Amortization of premium for preferred stock issuance - ) - - - Payment to repurchase preferred stock ) - ) Proceeds from sale of common stock - - - Balance at September 30, 2011 $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 5 Consolidated Statements of Cash Flows (Unaudited) The First Bancorp, Inc. and Subsidiary For the nine months ended September 30, 2011 September 30, 2010 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Change in deferred taxes ) Provision for loan losses Loans originated for resale ) ) Proceeds from sales and transfers of loans Net gain on securities available for sale ) ) Net (gain)/loss on sale of other real estate owned ) Provision for losses on other real estate owned Equity compensation expense Net (increase) decrease in other assets and accrued interest ) Net increase (decrease) in other liabilities ) Net loss on disposal of premises and equipment - Net amortization of premiums on investments Amortization of investment in limited partnership Net acquisition amortization Net cash provided by operating activities Cash flows from investing activities Proceeds from maturities, payments and calls of securities available for sale Proceeds from sales of securities available for sale Proceeds from maturities, payments and calls of securities to be held to maturity Proceeds from sales of other real estate owned Purchases of securities available for sale ) ) Purchases of securities to be held to maturity ) - Net decrease in loans Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net increase in demand, savings, and money market accounts Net increase (decrease) in certificates of deposit ) Advances on long-term borrowings - Net decrease in short-term borrowings ) ) Repurchase of preferred stock ) - Proceeds from sale of common stock Dividends paid ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Interest paid $ $ Income taxes paid $ $ Non-cash transactions Change in net unrealized gain on available for sale securities, net of tax $ ) $ ) Net transfer from loans to other real estate owned $ $ See Report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated financial statements. Page 6 Notes to Consolidated Financial Statements The First Bancorp, Inc. and Subsidiary Note 1 – Basis of Presentation The First Bancorp, Inc. (the Company) is a financial holding company that owns all of the common stock of The First, N.A. (the Bank). The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of Management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. All significant intercompany transactions and balances are eliminated in consolidation. The income reported for the 2011 period is not necessarily indicative of the results that may be expected for the year ending December 31, 2011. For further information, refer to the consolidated financial statements and notes included in the Company’s annual report on Form 10-K for the year ended December 31, 2010. Subsequent Events Events occurring subsequent to September 30, 2011, have been evaluated as to their potential impact to the Financial Statements. Note 2 – Investment Securities The following table summarizes the amortized cost and estimated fair value of investment securities at September 30, 2011: Amortized Unrealized Unrealized Fair Value Cost Gains Losses (Estimated) Securities available for sale U.S. Treasury and agency $ $ $
